Citation Nr: 0923097	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  92-18 730	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)  
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cervical hyperextension injury, to include as secondary to 
service-connected idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1.

2.  Entitlement to a disability rating in excess of 40 
percent for idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and a friend

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to July 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1989 RO rating decision, in 
which the RO denied service connection for residuals of a 
cervical hyperextension injury and for residuals of 
mammoplasty, and denied a rating in excess of 40 percent for 
idiopathic thoracolumbar scoliosis with postoperative spinal 
fusion from T-3 to L-1.  In February 1990, the Veteran 
testified during a hearing before a Decision Review Officer 
(DRO) at the RO; a transcript of that hearing is of record.  
By decision of May 1990, the hearing officer denied each 
claim.  The Veteran filed a notice of disagreement (NOD) in 
July 1990, and the RO issued a statement of the case (SOC) in 
August 1990.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in September 
1990.  In April 1991, the Veteran and a friend testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in October 1991.

By decision of August 1994, the Board denied service 
connection for residuals of a cervical hyperextension injury, 
to include as secondary to the service-connected idiopathic 
thoracolumbar scoliosis, denied service connection for 
residuals of mammoplasty, and denied a rating in excess of 40 
percent for idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1.  The Veteran 
appealed the Board's decision on each claim to the United 
States Court of Veterans Appeals (known as the United States 
Court of Appeals for Veterans Claims since March 1999) 
(Court).  By an October 1996 memorandum decision, the Court 
vacated the Board's August 1994 decision with respect to the 
denials of service connection for residuals of a cervical 
hyperextension injury, and a rating in excess of 40 percent 
for idiopathic thoracolumbar scoliosis with postoperative 
spinal fusion from T-3 to L-1, and remanded those matters to 
the Board for additional action.  The Board's decision with 
respect to the denial of service connection for residuals of 
mammoplasty was affirmed.

In June 1998, the Board remanded the two matters remaining on 
appeal to the RO for further development of the evidence and 
for due process development.  The RO continued the denials of 
each claim (as reflected in a November 2004 supplemental SOC 
(SSOC)).  

In March 2005, the Board again remanded the claims to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for corrective action.  The AMC continued the denials of each 
claim (as reflected in a March 2009 SSOC), and returned these 
matters to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  While post-service records document an automobile 
accident, resulting in neck injury (in October 1987), service 
treatment records reveal no cervical hyperextension injury 
during service, and there is no medical evidence or opinion 
that relates current residuals of a cervical hyperextension 
injury to service or to any service-connected disability.

3.  Pertinent to the August 28, 1989 claim for increase, and 
prior to September 26, 2003, the evidence reflects that the 
Veteran's idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1 has been 
manifested by severe limitation of dorsal spine motion, with 
pain associated with motion, moderate limitation of lumbar 
spine motion, with pain associated with motion, but without 
significant associated neurologic impairment or ankylosis.

4.  Since September 26, 2003, the evidence reflects that the 
Veteran's idiopathic thoracolumbar scoliosis with 
postoperative spinal fusion from T-3 to L-1 has been 
manifested by pain associated with motion of the 
thoracolumbar spine, so as to approximate favorable 
ankylosis, but without significant associated neurologic 
impairment or unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
cervical hyperextension injury, to include as secondary to 
service-connected idiopathic thoracolumbar scoliosis, are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).

2.  The criteria for a disability rating in excess of 40 
percent for the service-connected idiopathic thoracolumbar 
scoliosis with postoperative spinal fusion from T-3 to L-1 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5292 (as in effect prior to 
September 26, 2003); General Rating Formula for Diseases and 
Injuries of the Spine (as in effect since September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman, 19 Vet. App. 473.  

The Board also is aware of the recent decision of the Court 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In 
Vazquez-Flores, the Court held that, in rating cases, VA must 
notify the claimant that, to substantiate a claim for an 
increased rating: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal involves an initial claim and adjudication well 
prior to enactment of the VCAA.  The November 1989 RO rating 
decision constitutes the initial adjudication of the claim.  
After enactment of the VCAA, in post rating letters in 
January 2003, and July 2008, the Veteran was provided notice 
regarding what information and evidence was needed to 
substantiate each claim, as well as what information and 
evidence must be submitted by her, and what information and 
evidence would be obtained by VA.  The July 2008 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  After issuance of the July 
2008 letter, and opportunity for the Veteran to respond, the 
March 2009 supplemental SOC (SSOC) reflects readjudication of 
each claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

As regards the requirements of Vazquez-Flores, the Board 
finds that the July 2008 notice letter, which informed the 
Veteran of the information and evidence necessary to 
substantiate her claim for an increased rating, read together 
with the November 2004 SSOC, which explained how disability 
ratings are determined, and included the pertinent rating 
criteria (both former and current), satisfies the notice 
requirements of Vazquez-Flores.  

Moreover, to whatever extent the aforementioned documents are 
deficient in meeting the Vazquez-Flores requirements, the 
claims file reflects that the Veteran has actual knowledge of 
the information and evidence necessary to substantiate her 
claim for an increased rating.  The Court in Vazquez-Flores 
held that actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim.  Vasquez-Flores, 22 Vet. App. at 48, citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Here, the 
Veteran's claim was filed in April 1989, and has been the 
subject of numerous adjudications by the RO and the Board, as 
well as a memorandum decision by the Court.  Moreover, the 
Veteran testified at hearings in February 1990 and April 
1991, and submitted several written statements, including 
statements in March 2003 and August 2005, which described in 
detail the symptomatology associated with her thoracolumbar 
spine disability, and its effect on her daily life.  Thus, 
the Board finds that, in addition to the explicit notice 
discussed above, the record also indicates that the Veteran 
has demonstrated actual knowledge of the information and 
evidence needed to establish an increased rating.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pursuant to instructions 
in the Court's October 1996 remand, the RO obtained copies of 
the Veteran's service treatment records.  Other pertinent 
medical evidence associated with the claims file consists of 
VA and private treatment records, records considered by the 
Social Security Administration (SSA) in conjunction with a 
disability determination, as well as the decision, and the 
reports of February 1999, April 2004, and June 2005 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's February 
1990 and April 1991 RO hearings, along with various 
statements submitted by the Veteran.  The Board also finds 
that no additional RO action to further develop the record is 
warranted. 

As noted in the Introduction, the Board remanded these claims 
to the AMC in March 2005 to obtain a VA examination of the 
Veteran's service-connected idiopathic thoracolumbar 
scoliosis, and a VA examination and medical opinion regarding 
the claimed cervical spine disability.  The Board is 
satisfied that the examination obtained in June 2005 is 
responsive to the Board's remand instructions.  With respect 
to the thoracolumbar disability, the examiner was instructed 
to quantify the Veteran's additional functional loss in terms 
of degrees of motion.  While the examiner did not provide 
specific degrees, he essentially concluded that there was 
discomfort associated with all motion of the thoracolumbar 
spine.  This substantially complies with the Board's 
instruction.  

Regarding the cervical spine examination, the examiner was 
instructed to provide an opinion as to whether it is at least 
as likely as not that the Veteran's residuals of a cervical 
hyperextension injury were caused or aggravated by her 
service-connected idiopathic thoracolumbar scoliosis.  As 
discussed below, the examiner concluded that such a 
relationship cannot be established without resort to mere 
speculation.  However, as the examiner did not indicate that 
further examination, testing, or review of the record would 
facilitate an opinion, the Board concludes that no additional 
examination is necessary, as there can be no reasonable 
expectation that further examination would produce a 
different result.  In this case, a remand to obtain another 
opinion would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

Considering the record in light of the above, the Board finds 
that service connection for residuals of a cervical 
hyperextension injury, to include as secondary to service-
connected idiopathic thoracolumbar scoliosis is not 
warranted.  

Service treatment records contain no reference to any 
cervical hyperextension injury, or residuals, or treatment 
thereof.  To the extent that the service treatment records 
refer to the cervical spine at all, it is only in reference 
to scoliosis.  A complete spinal X-ray report dated in March 
1976 is otherwise normal with respect to the cervical spine.  
With the exception of scoliosis, the report of examination 
for separation is silent with respect to cervical spine 
disability or any cervical hyperextension injury.  

The Board notes that, while the service treatment records do 
refer to scoliosis of the cervical spine, a discussion of the 
presumption of soundness is not necessary with respect to 
this claim.  The claim on appeal is one for service 
connection for residuals of a cervical hyperextension injury, 
and not a claim for scoliosis. 

Post-service records do not show any treatment for a cervical 
hyperextension injury until 1987.  The report of outpatient 
treatment from Orthopedic Medicine and Diagnostic Center 
dated in November 1987 shows that the Veteran presented on 
November 10, 1987 with complaint of neck pain and low back 
pain attributed to a motor vehicle accident on October 2, 
1987.  While stopped, the Veteran was rear-ended by a car 
traveling approximately 10 to 15 mph.  According to the 
report, the Veteran's vehicle was then pushed forward, 
causing the passenger-side front fender to strike a telephone 
pole.  The treating physician noted that the Veteran had a 
past history of congenital scoliosis with corrective surgery 
in 1974 and 1975; however, the record contains no objective 
indication that a cervical hyperextension injury predated the 
November 1987 accident, or that the service-connected lower 
back disorder played any role in the development of the 
cervical hyperextension injury.  The assessment of the 
physician was that, "[t]his is a 34 year old female who was 
involved in a MVA on 10/2/87 at which time she sustained a 
hyperflexion, hyperextension injury, times two with a torque 
component as a result of which she developed a cervical, 
thoracic, and lumbar sprain-strain."

A subsequent report in October 1989 also indicates that the 
cervical hyperextension injury resulted from the post-service 
motor vehicle accident.  According to the report, the Veteran 
stated that she underwent corrective surgery during service 
for a congenital kyphoscoliosis.  She said that she did 
relatively well following back surgery until 1987, when she 
was involved in an automobile accident and sustained a neck 
hyperextension and flexion injury.  Since then, she 
reportedly had been troubled with neck discomfort and also 
back pains.  

The Veteran was afforded a QTC examination in February 1999.  
The report of that examination contains a diagnosis of 
chronic cervical paravertebral myofascitis, as well as the 
examiner's opinion that "the cervical problems along with 
the left upper extremity radicular problems are a result of 
[the Veteran's] post service motor vehicle accident and 
fall."

Subsequent to the Board's March 2005 remand, the Veteran was 
afforded another VA examination in June 2005.  In response to 
a request for a medical opinion, the examiner stated "I 
cannot resolve this issue without resorting to mere 
speculation regarding the causality of her cervical spine 
complaints given the history of her motor vehicle collisions 
as well as the history of cervical strains associated with 
these or whether or not her cervical strain is associated 
with the residual kyphotic deformity in her upper thoracic 
spine.  Again, I cannot resolve this without resorting to 
mere speculation."

The Court has provided some guidance in interpreting such 
opinions.  In Chotta v. Peake, 22 Vet. App. 80, 86 (2008), 
the Court noted, in the context of an increased rating claim, 
that if the level of disability cannot be determined without 
resorting to speculation, then it has not been proven to the 
level of equipoise); see also 38 C.F.R. § 3.102 (noting that 
the Board may not award benefits when the award would be 
based upon pure speculation).  

Setting aside the March 2005 opinion, which is inconclusive, 
the evidence with respect to the onset of the Veteran's 
cervical hyperextension injury, and the etiology thereof, 
weighs decidedly against the claim.  Indeed, there is no 
medical evidence or opinion even suggesting a relationship 
between residuals of a cervical hyperextension injury and 
service, or the service-connected idiopathic thoracolumbar 
scoliosis.  The Veteran has identified the service treatment 
records as supporting her claim; however, as discussed above, 
they provide no basis to grant service connection.  In short, 
a preponderance of the medical evidence is against a finding 
that residuals of a cervical hyperextension injury are 
related to service, or to the service-connected idiopathic 
thoracolumbar scoliosis.  

In adjudicating this claim, the Board has, along with the 
medical evidence, also considered the appellant's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claim.  As indicated above, the claim 
turns on the medical matter of etiology, or medical 
relationship, between current disability and service, or a 
service-connected disability - a matter within the province 
of trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As the appellant is not shown to be 
other than a layperson, without the appropriate medical 
training and expertise, she is not competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for residuals of a cervical hyperextension 
injury must be denied on direct and secondary bases.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Rating Claim

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. §  
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Historically, in a September 1976 rating decision, the RO 
granted service connection and assigned a 20 percent rating 
for idiopathic thoracolumbar scoliosis, pursuant to 
Diagnostic Code 5299-5288.  In a November 1989 decision, the 
RO granted an increased 40 percent rating.  In August 1989, 
the Veteran filed her current claim for an increased rating.  
The November 1989 RO rating decision, and the May 1990 
hearing officer decision continued the 40 percent rating for 
idiopathic thoracolumbar scoliosis.    

Effective September 26, 2003, the portion of the rating 
schedule for evaluating disabilities of the spine was 
revised.  As there is no indication that the revised criteria 
are intended to have retroactive effect, the Board has the 
duty to adjudicate the claim only under the former criteria 
for any period prior to the effective date of the new 
diagnostic codes, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).  

In this case, the RO (to include the AMC) has considered the 
claim for increase under both the former and revised 
applicable criteria, and has given the Veteran notice of both 
criteria (as reflected in the November 2004 SSOC).  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

1.  Prior to September 26, 2003

Under the rating criteria in effect prior to September 26, 
2003, former DC 5292 governed ratings for limitation of 
motion of the lumbar spine.  Under that DC, a rating of 10 
percent may be assigned for slight limitation of motion; a 
rating of 20 percent may be assigned for moderate limitation 
of motion, and a rating of 40 percent may be assigned for 
severe limitation of motion.  Under DC 5291, which governs 
ratings for limitation of dorsal spine motion, a maximum 10 
percent rating is provided for moderate or severe limitation 
of motion.  

The terms "slight," "moderate" and "severe" are not defined 
in the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  
Also, as a point of reference, the Board notes that, for VA 
rating purposes, normal range of motion of the thoracolumbar 
spine [combined dorsal and lumbar] is 90 degrees flexion, 30 
degrees extension, 30 degrees lateral flexion in each 
direction, and 30 degrees rotation in each direction.  See 38 
C.F.R. § 4.71a, Plate V.  

As the Veteran is currently receiving the maximum rating 
under DC 5292, a higher rating is not available.  Likewise, 
under DC 5295, rating lumbosacral strain, a 40 percent rating 
is also the maximum rating.  The current 40 percent rating 
exceeds the maximum rating for dorsal limitation of motion 
under DC 5291.  Moreover, neither ankylosis of the whole 
spine, nor ankylosis of the lumbar spine is shown during this 
period.  See DCs 5286, 5289.  

The Board notes that, only the DC for lumbar limitation of 
motion is listed in the rating sheet.  However, the RO 
appears to have assigned the current 40 percent rating in 
consideration of both thoracic and lumbar impairment.  
Nevertheless, the Board has considered whether separate 
ratings for lumbar and dorsal limitation of motion would 
provide for a higher rating.  

The report of a QTC examination in February 1999 reveals that 
thoracic range of motion was limited to 40 degrees of 
flexion, 10 degrees of right lateral bending, and 15 degrees 
of  left lateral bending, all of which were accomplished with 
discomfort.  Some weakness was also associated with thoracic 
spine motion.  There was no unusual fatigability.  
Examination of the lumbar spine revealed range of motion of 
45 degrees of flexion, 10 degrees of extension, 20 degrees of 
right and left lateral flexion and 20 degrees of right and 
left rotation, accomplished with discomfort in the 
lumbosacral area, but no weakness, and no apparent lack of 
endurance.  

Although, a March 1997 private orthopedic assessment shows 
decreased range of motion due to an automobile accident, in a 
July 1997 follow-up report, the Veteran was noted to have 
full flexion, extension, lateral flexion and lateral 
rotation, with pain.  

The report of an April 1991 orthopedic assessment reveals 
that thoracolumbar flexion was limited to 75 degrees with 
left trapezius muscle pain.  Extension was normal with left 
trapezius muscle pain.  Right and left lateral flexion were 
both normal.  Flexion to the right elicited mild left 
trapezius muscle pain.  Right and left rotation were both 
normal and negative for pain.  

The report of an April 1990 orthopedic assessment reveals 
that lumbar flexion and extension were normal, eliciting low 
back pain.  Right lateral flexion was normal and negative for 
pain.  Left lateral flexion was normal with low back pain and 
left trapezius pain.  Right rotation was within normal limits 
and negative for pain.  Left rotation was normal with low 
back pain.  

The report of an October 1989 VA examination shows that the 
Veteran had forward bending of the thoracic spine to 10 
degrees, lateral bending to 15 degrees, extension to 15 
degrees, forward bending of the lumbar spine to 60 degrees, 
and extension to 15 degrees.  

The report of a July 1989 orthopedic assessment reveals that 
lumbar flexion was measured to 30 degrees with left sided mid 
back pain.  Extension was measured to 25 degrees, with mid 
back pain and lumbosacral pain.  Right lateral and left 
lateral flexion were measured to 25 degrees bilaterally, with 
mild low back pain and mid back pain on left bilaterally.  
Right and left rotation were 25 degrees bilaterally with mid 
back pain and mild low back pain bilaterally.

The report of a May 1989 VA examination reveals that forward 
flexion was measured to 45 degrees, extension to 10 degrees, 
lateral flexion to 20 degrees, and rotation to 20 degrees.  

Based on the objective findings set out above, the Board 
concludes that, irrespective of the rating now assigned for 
this period, the Veteran's limitation of lumbar motion, 
considered alone, does not support a finding of severe 
limitation of motion.  The findings for lumbar motion range 
from normal (or near normal) in April 1990, April 1991, July 
1997 to 30 degrees of forward flexion (in July 1989), 10 
degrees of extension (in February 1999), 20 degrees of right 
and left lateral flexion and 20 degrees of right and left 
rotation (in February 1999).  In light of these findings, the 
Board concludes that the Veteran's lumbar limitation of 
motion is more appropriately characterized as moderate.  
Thus, with the maximum 10 percent rating for moderate or 
severe dorsal limitation of motion, and the 20 percent 
warranted for moderate limitation of lumbar motion, the 
assignment of separate ratings for lumbar and thoracic 
impairment would not result in a higher overall rating than 
currently assigned.  

The Board has also considered entitlement to a rating in 
excess of 40 percent based on functional impairment.  As 
noted above, the Veteran had discomfort associated with all 
motion of her lumbar and dorsal segments.  Also in regard to 
functional impairment, the report of a QTC examination in 
February 1999 includes the examiner's assessment that the 
Veteran would have considerable difficulty performing any job 
that required prolonged standing or sitting due to 
fatigability and weakness of the affected paravertebral 
muscles.  Moreover, the report of an April 1991 orthopedic 
assessment shows that the Veteran had moderate difficulty 
with sitting for a prolonged period of time, reaching to the 
floor, doing housework and standing.  There was mild to 
minimal difficulty with walking, driving, and lifting.  
However, such findings do not suggest entitlement to a higher 
rating than currently assigned.  Regarding the finding of 
considerable difficulty, the Board notes that prolonged 
standing and sitting do not involve motion of a joint.  The 
assessment of moderate impairment regarding housework, and 
reaching the floor is consistent with a 20 percent rating for 
lumbar motion, and a 10 percent rating for dorsal motion.  
The assessment of mild to minimal difficulty with walking, 
driving, and lifting is consistent with even lower ratings.  

The Board acknowledges that the July 1997 orthopedic 
assessment includes the Veteran's complaint that she had 
severe difficulty lifting, standing long periods of time, 
sitting long periods of time and reaching to the floor, and 
had difficulty flexing the lumbar spine.  However, these 
complaints were not demonstrated objectively.  The examiner 
found full flexion with low back pain, full extension with 
low back pain, full right lateral flexion with right hip 
pain, full left lateral flexion, full right rotation with 
right hip pain, and full left rotation.  Thus, in the context 
of full range of motion in every range tested, the Board 
finds that the 40 percent rating currently assigned 
adequately compensates the Veteran for any additional 
functional loss due to pain.  Thus, consideration of 38 
C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provides no basis for a higher rating.  

DC 5293 provides ratings on the basis of intervertebral disc 
syndrome (IVDS), and includes a maximum 60 percent rating.  
The Veteran has complained of pain that radiates into the 
lower extremities.  However, service connection is not in 
effect for IVDS, and, aside from a few findings consistent 
with nerve irritation (see October 1989 orthopedic 
assessment), the objective evidence pertinent to this period 
does not demonstrate any significant neurological impairment 
associated with the Veteran's thoracolumbar spine disability.  

In this regard, the Board notes that the report of a February 
1999 QTC examination reveals that neurological examination 
was entirely normal.  Chronic muscle weakness was attributed 
by that examiner to a post-service automobile accident and a 
fall in 1988.  The report of an April 1991 orthopedic 
assessment reveals that neurological examination of the lower 
extremities was unremarkable.  The same result was found in 
April 1990.  The April 1991 report also showed that deep 
tendon reflexes were 2+, Lasegue and reverse Lasegue signs 
were negative, as were the Babinski sign and Bragard sign.  
The report of a May 1989 VA examination shows that, although 
straight leg raising was positive at 30 degrees and 20 
degrees, there was no atrophy, weakness, fasciculation or 
sensory loss.  Deep tendon reflexes were 2+.  The thighs and 
calves were equal in circumference.  

In sum, even if service connection were in effect for IVDS, 
the neurologic symptomatology demonstrated during this period 
is essentially normal and does not support a 60 percent 
rating.  Moreover, the Veteran's complaints during this 
period are purely sensory in nature, consisting of pain, 
numbness and tingling.  There is no objective evidence or 
assertion on the part of the Veteran of the degree of 
neurologic impairment contemplated for a 60 percent rating 
under former DC 5293.  

The Veteran has arthritis associated with her thoracolumbar 
spine; however, consideration of DC 5003 does not provide for 
a higher rating, as the rating assigned already exceeds 10 
percent.  

While, under the former rating schedule, residuals of 
vertebral fracture may warrant a rating in excess of 40 
percent, here, the service-connected thoracolumbar disability 
has not been shown to involve vertebral fracture.  See DC 
5285.  

The record also presents no basis for assignment of a higher 
rating under any alternative DC, during the period in 
question.  In sum, prior to September 26, 2003, a rating in 
excess of 40 percent is not warranted.  




2.  Since September 26, 2003

Effective September 26, 2003, the criteria for rating all 
spine disabilities are now set forth in a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 40 percent rating is assignable 
where forward flexion of the thoracolumbar spine is 30 
degrees or less, or there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a, General Rating Formula for DCs 5235-5243.

Under the revised rating criteria, forward flexion to 90 
degrees, and extension, lateral flexion, and rotation to 30 
degrees, each, are considered normal range of motion of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Plate V.  

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 40 
percent for the Veteran's service-connected thoracolumbar 
disability is not warranted, as the evidence does not 
demonstrate ankylosis of the thoracolumbar spine.  

In support of this finding, the Board notes that the report 
of the most recent examination in June 2005 reveals a 
measurement of lumbar range of flexion to 80 degrees, 
extension to 0 degrees, lateral bending to 20 degrees, 
bilaterally, and lateral rotation to 60 degrees, bilaterally.  
The examiner found no thoracic motion.  Therefore, the 
Veteran's lumbar range of motion equals the thoracolumbar 
range of motion, as used in the rating criteria.  The Veteran 
had a significantly decreased range of motion with repetitive 
motion, particularly in forward flexion, which began at 80 
degrees, but was significantly limited to approximately 45 
degrees with repetitive motion.  With repetitive motion, 
lateral flexion was limited to 10 degrees, both left and 
right.  Lateral rotation was also limited to approximately 30 
degrees, both left and right, after repetitive motion.

A VA physical therapy note dated in July 2004 indicates that 
the Veteran had full lumbar flexion and only minimal loss of 
lumbar extension.  However, an undated letter from the 
Veteran's chiropractor, received in November 2005, indicates 
that her thoracic vertebrae were fused nearly all the way 
down to t-8.  The Veteran's chiropractor provided reports 
showing ongoing treatment of the Veteran.  While those 
reports included range of motion assessments, they were not 
shown in terms of degrees of motion or any proportional 
scale.  

The report of a May 2004 VA examination reveals measurement 
of forward flexion to 80 degrees, with no extension.  Left 
and right lateral rotation were measured to 60 degrees, and 
left and right lateral bending to 20 degrees.  As with the 
June 2005 findings, all of the motion of the Veteran's 
thoracolumbar spine came in the lumbar region.  There was no 
motion in the thoracic spine.  

Clearly, the medical evidence, as noted above, does not 
reveal symptoms that warrant a rating in excess of 40 percent 
since September 26, 2003, as there is no medical evidence 
consistent with unfavorable ankylosis of the thoracolumbar 
spine or the entire spine.  

The Board has also considered entitlement to a rating in 
excess of 40 percent based on functional impairment.  In that 
regard, the report of a May 2004 VA examination reveals that 
the Veteran has increased pain in her lower back with 
flexion, extension, and left and right lateral rotation.  She 
also has increased fatigability.  An undated affidavit of 
patient exacerbation received from the Veteran's chiropractor 
in November 2005 shows her complaint of sharp pain upon 
motion.  The report of a June 2005 VA examination shows that 
the Veteran's functional limitation was limited due to pain 
and fatigue.  There was no presence of any incoordination or 
instability or weakness.  The Veteran had increased 
difficulty with walking and increased pain with activities, 
such as sweeping, mopping, washing clothes, standing, 
sitting, and or/walking for extended periods of time.  She 
was not able to walk more than 100 feet without having to sit 
and rest.  She did have flare-ups associated with walking, 
standing, and/or sitting for extended periods.  However, she 
did not walk with any assistive devices and did not wear any 
bracing devices.  Moreover, she had no difficulties with her 
gait or any tendency to fall.  

A February 2004 triage note indicates that the Veteran was 
observed in the waiting room to briskly bend over at the 
waist to pick up her pocketbook off the floor.  She was also 
able to bend over easily in her chair and pick a bag up off 
the floor and sit up in chair with no apparent difficulty 
evidence by groaning, facial expression of pain or body 
language.  

Although the Veteran was generally shown to have discomfort 
associated with all motion, this did not result in additional 
functional impairment, since favorable ankylosis of the 
thoracolumbar spine warrants a 40 percent rating.  In 
essence, to support entitlement to a higher rating on the 
basis of additional functional impairment, the evidence would 
have to establish that the effect of the Veteran's discomfort 
on motion was the equivalent of unfavorable ankylosis of the 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  

Unfavorable ankylosis is defined under the current rating 
schedule as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

In this case, the Veteran has measured range of motion in the 
neutral position, and there is no suggestion of other 
symptomatology associated with unfavorable ankylosis.  
Accordingly, even considering additional impairment due to 
pain, fatigue, weakness, incoordination, etc., the criteria 
for a rating higher than 40 percent are not met.  The Board 
also notes that the revised criteria contemplate symptoms 
such as pain, stiffness, aching, etc., if present, thus, 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the sections of the rating schedule for 
evaluating neurological disabilities.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).  Thus, consideration of 38 C.F.R. §§ 
4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, provides no 
basis for a higher rating.

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected thoracolumbar spine 
disability.  Here, while there is a diagnosis of degenerative 
disc disease, shown in a January 2005 MRI, and the Veteran 
has complained of pain radiating into the lower extremities, 
as well as numbness, and tingling, the objective evidence 
does not indicate any significant lower extremity neurologic 
impairment.  The report of a June 2005 VA examination shows 
that motor function in the lower extremity muscle groups was 
rated at 5 out of 5, bilaterally.  Straight leg raise testing 
and Lasegue's sign were negative.  Achilles and patellar 
tendon reflexes were symmetric bilaterally at 1+.  The 
Veteran denied any radiating pain or any loss of bowel or 
bladder control.  A private pain management assessment dated 
in March 2005 shows no gross focal motor weakness in the 
lower extremities, and negative straight leg raising.  
Similarly, the report of a May 2004 VA examination shows that 
the Veteran denied any radiating pain.  She denied any bowel 
or bladder dysfunction.  In a supine position she had a 
negative straight leg raise test.  Strength in the lower 
extremities was rated as 5 out of 5.  Sensation was grossly 
intact to light touch in her lower extremities.  She had 1+ 
Achilles and patellar reflexes in the lower extremities.  The 
examiner concluded that the Veteran does not have any type of 
neurologic deficit.  

Further, there is no medical evidence that the Veteran's 
service-connected thoracolumbar spine disability would 
warrant a higher rating if rated on the basis of 
incapacitating episodes.  There simply is no objective 
evidence of incapacitating episodes having a total duration 
of at least six weeks during the previous 12-month period, 
which is required for a 60 percent rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  

In sum, since September 26, 2003, the criteria for a rating 
higher than 40 percent are not met.  The Veteran's 
thoracolumbar spine disability is not productive of such 
limitation of motion or additional functional impairment as 
to approximate unfavorable ankylosis of the thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  
Moreover, the Veteran's thoracolumbar spine disability is not 
productive of separately compensable neurological impairment.  
Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

3.  Both Periods

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the claim on appeal, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)  
In this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in any assigned  rating), to 
result in repeated hospitalizations, or to otherwise render 
inadequate  application of the regular schedular standards.  
In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for staged 
rating of any of the disabilities under consideration, 
pursuant to Hart, and the claim for a higher rating for 
idiopathic thoracolumbar scoliosis with postoperative spinal 
fusion from T-3 to L-1 must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of- the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of a 
higher rating, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a cervical hyperextension 
injury, to include as secondary to service-connected 
idiopathic thoracolumbar scoliosis with postoperative spinal 
fusion from T-3 to L-1, is denied

A rating in excess of 40 percent for idiopathic thoracolumbar 
scoliosis with postoperative spinal fusion from T-3 to L-1 is 
denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


